         Case 18-03294 Document 10 Filed in TXSB on 12/13/18 Page 1 of 9



                    IN TH E U N ITED STA TES BA NK RU PT CY C O U R T
                      FO R TH E SOUTH ERN DISTRICT O F TEXAS
                                  H O U STO N D IV ISIO N                             ENTERED
                                                                                      12/13/2018
ln re:                                    j
                                          j              Case N o.17-30338
D AN NY H A N NA ,                        j
                                          j              Chapter13
      Debtor.                             j
                                          j
                                          j
DANNY HANNA and BLACKW OLF                j
SECURITY GROUP,L.L.C.,                    j
                                          j
      Plaintiffs,                                        A dversary N o.18-03294

V.

CO M PA SS BA N K         d/b/a   BBV A
CO M PA SS,
                                          b
      D efendant.                         j
                               M EM O R AN DU M O PIN IO N
                          l'fhisOrderRelatestoAdv.Doc.No.11
                                  1.   INTRODUCTION

      On October 11,2018,Danny Hanna,the debtor in the main Chapter 13 case (the
lr ebtor'),and BlackwolfSecurity Group,L.L.C.(çlBlackwolf')(collectively,theûtplaintiffs'')
filed suitagainstCompassBank d/b/a BBVA Compass(dtcompass Bank'')alleging causes of
action for(1)breach ofcontract;and (2)violation oftheBank Depositsand Collectionschapter
oftheUniform CommercialCode(otherwiseknownasj4.101etseq.oftheTexasBusinessand
Commerce Code). gAdv.Doc.No.11. CompassBank tiled a M otion to DismissPursuantto
Rule12(b)(1),(b)(2),(b)(3)& (b)(6)and,intheAlternative,M otionforM oreDefiniteStatement
Pursuantto Rule 12(e)on November28,2018 (the(tMotion to Dismiss''). (Adv.Doc.No.81.


                                              1
        Case 18-03294 Document 10 Filed in TXSB on 12/13/18 Page 2 of 9



The Courthasreviewed the complaintand the M otion to Dism iss and has determ ined thatthis

adversaryproceedingshouldbedismissedpursuantto28U.S.C.j 1334(c)(1).l
                                      l1.    JVRISDICTION

       TheCourthasjurisdiction overthismatterpursuantto j1334. Section 1334(b)provides
thatçsthedistrictcourtsshallhaveoriginalbutnotexclusivejurisdiction ofal1civilproceedings
arisingundertitle 11(oftheCodej,orarisinginorrelatedtocasesundertitle11.'52 Thepending
lawsuit,which is based solely on state law claim s,neitherarises under norin the Bankruptcy

Code,and therefore is nota core proceeding. The question therefore is whether this suit is

ttrelated to''the Debtor'sm ain Chapter 13 case. W hen determ ining whethera civilproceeding is

ûtrelated to''a bankruptcy case,the usualtestis Sçwhetherthe outcom e ofthatproceeding could

conceivably have any effecton the estate being adm inistered in bankruptcy.''Celotex Corp.v.

Edwards,514 U.S.300,308n.6 (1995);Wood v.Wood (1nre Wood),825F.2d 90,93 (5thCir.
1987)(citations omitted). The Courtfindsthatthis adversary proceeding is tçrelated to''the
D ebtor's m ain bankruptcy case because the Debtor has an ow nership interest in Blackwolf,and

thisinterestcould conceivably havean effecton theDebtor'sChapter 13 estate.

                               111.    PERM ISSIVE A BSTENTION

       A bankruptcy courthasthepowerto abstain from hearing a dispute underj 1334.
courtmay permissively abstain from a matterpursuantto j 1334(c)(1),while j 1334(c)(2)
mandatesabstention incertain proceedings. Abstentionunderj1334(c)(2)doesnotapply here
because(1)nopartyhasmadeatimely motionfortheCourttoabstain pursuantto j1334(c)(2)'
                                                                                 ,



1A referencetoanysection(i.e.,j)referstoasectionin28U.S.C.,unlessotherwisenoted.
2Districtcourtsmay,inturn,refertheseproceedingstothebankruptcyjudgesforthatdistrict.28U.S.C.j 157(a).
IntheSouthernDistrictofTexas,GeneralOrder2012-6(entitledGeneralOrderofReference)automaticallyrefers
a1leligiblecasesandproceedingstothebankruptcy courts.
                                                  2
        Case 18-03294 Document 10 Filed in TXSB on 12/13/18 Page 3 of 9




and (2)the Courtisnotaware ofany action in state courtregarding thismatter. Thus,only
perm issive abstention isrelevanthere.

       Permissiveabstention mayberaisedbythecourtsuasponte.Goberv.Terra + Corp.(In
re Gober),100 F.3d 1195,1207 n.10 (1996);Genesis Producing Co.,L.P.v.Smith Big Oil
Corp.,No.11-13-3342,2014 W L 3897831,at *3 (S.D.Tex.Aug.8,2014). Further,the
bankruptcy courtEshas broad powerto abstain whenever appropriate.'' In re Wood,825 F.2d at

93.Here,thisCourtchoosestosuasponteraisewhetheritshould abstain from adjudicatingthe
disputeatbar.

       The factors a courtmay consider when deciding whether to abstain pursuant to j

1334(c)(1)are:
       (1)the effectorlack thereofon the efficientadministration ofthe estate ifthe
       courtrecom m ends abstention;

       (2)theextenttowhich statelaw issuespredominateoverbanknzptcyissues;
       (3)thedifficultorunsettlednatureofapplicablelaw;
       (4) the presence of related proceeding commenced in state court or other
       nonbankruptcyproceeding'
                              ,

       (5)thejurisdictionalbasis,ifany,otherthanj 1334;
       (6) the degree of relatedness or remoteness of the proceeding to the main
       bankruptcy case;

       (7)thesubstanceratherthantheform ofanassertedcoreproceeding;
       (8)the feasibility ofsevering state law claimsfrom core bankruptcy mattersto
       allow judgments to be entered in state court with enforcement left to the
       bankruptcy court;

       (9)theburden onthebankruptcycourt'sdocket;
       (10)thelikehood thatthecommencementoftheproceeding in bankruptcy court
       involvesforum shopping by one ofthe parties;


                                            3
           Case 18-03294 Document 10 Filed in TXSB on 12/13/18 Page 4 of 9



          (11)theexistenceofarighttoajurytrial;
          (12)thepresenceintheproceedingofnondebtorparties;
          (13)comity;and
          (14)thepossibilityofprejudicetootherpartiesintheadion.
Genesis Producing Co., L.P., 2014 W L 3897831, at *3.
                                                    , M cvey v. Johnson (1n re SBMC

Healthcare,LLC),519B.R.172,190(Bankr.S.D.Tex.2014).TheCourtnow examineseachof
thesefactorswith respectto thedisputeatbar.

   IV .     A PPLICATION OF THE PERM ISSIVE A BSTENTION FACTORSTO THE A DVERSARY
                                      PROCEEDING AT BAR

1.     The e.f#c/ or lack thereof on the efhcientadministration of the estate f
                                                                              )/'the Court
recom mends abstention.

          This factor supports abstention. This suit deals with noncore issues with a rem ote

connection to the Debtor's m ain Chapter 13 case. See Houston Baseball Partners LLC v.

ComcastCorp.(1nreHoustonReg'1SportsNetwork,L.P.
                                              ),514B.R.211,215(Bankr.S.D.Tex.
2014). The Debtorhas represented in his Schedule B thathe has an ownership interestin
Blackwolf,buthe hasalso represented in hisSchedule Ithathe drawsno salary from thisentity.

(M ain Case Doc.Nos.24,341. M oreover,itisBlackwolf,notthe Debtorhimself,who has
standing to bring claim sagainstCompassBank'
                                           ,3therefore,theonly connection thattheseclaims

havetotheDebtor'sm ain bankruptcy caseisthatifBlackwolfissuccessfulon oneorm oreofits



3Even though the Debtor is one ofthe named Plaintiffs in this adversary proceeding,it is eminently clearthat
Blackwolfisthesoleaccountowneroftheaccountts)in dispute,andthatit nottheDebtor istheonly onewith
standingtobringthissuit.Nauslarv.CoorsBrewing Co.,170S.W .3d242,250(Tex.App. Dallas2005,nopet.)
(holdingthatsoleowneroflimitedliabilitycompanylackedstandingtosueinhisindividualcapacityforinjuriesto
companyandstatingthatiçlalnindividualstakeholderinalegalentitydoesnothavearighttorecoverpersonallyfor
hannsdonetothelegalentity.'')Thus,anyclaimsBlackwolfmayhavearenotprojertyoftheDebtor'sbankruptcy
estate,as Blackwolfisnotthe debtor here. lndeed,in the Debtor's Schedule B,ln w hich he lists severalclaim s
againstvariousentities,he doesnotschedule any claim againstCompass Bank;hence,by hisown admission,his
Chapter13estatehasnoclaim againstCompassBank.(MainCaseDoc.No.241.UnderalIofthesecircumstances,
theDebtordoesnothave standing to assertthese claim s,andthereforethe dispute issolely betw eentwo non-debtor
parties.
                                                     4
        Case 18-03294 Document 10 Filed in TXSB on 12/13/18 Page 5 of 9



claims,itsvalue mightincrease. ltisnotentirely elearto thisCourtwhatthevalue ofBlaekwolf

is.4 It is clear,however,that the Debtor's proposed plan contains no provision to sell the

Debtor's interestin Blackwolf in order to fund the plan paym ents to the Chapter 13 Trustee;

rather,the Debtorproposesto fund thesepaym entsthrough the monthly socialsecurity payments

thathe receives. Underal1ofthese circum stances,thisCourtfindsthatthe pending lawsuitdoes

notsignificantly have an effecton the efficientadm inistration ofthe Debtor's Chapter 13 estate.

       Theextentto which statelaw issuespredominateoverbankruptcy issues.

       Factor2 supportsabstention becauseal1claimsin thissuitarestate1aw claim s. Thereare

absolutely no claim sbased upon the Bankruptcy Code thatare asserted in thislaw suit. See id ;

fainv.Watt(InreDuneEnergy,Inc.),575B.R.716,732 tBallkr.W .D.Tex.2017).
3.     Thed@ cultorunsettlednatureofapplicablelaw.
       The claim s asserted in this adversary proceeding are llgarden variety''state law causes of

action (i.e.,breach ofcontractand a violation ofj4.101ofthe TexasBusinessand Commerce
Code)thata state courtcan easily adjudicate and should adjudicate. Thisfactortherefore
favorsabstention.See In reSBM C Healthcare,LLC,519 B.R.at191.

4.     Thepresence of relatedproceeding commenced in state courtor other nonbankruptcy
proceeding.
       Thisfactor is neutral,asthe Courtis notaw are ofanotherrelated proceeding com m enced

in state courtorsom e other nonbankruptcy forum .




4TheCourtobservesthatinhisScheduleB,theDebtorsetsforthon thefarrightcolumn ofpage 4thatthevalueof
BlackwolfisKtunknown,''butthen to the lefton thesameline,he representsthatthevalueisbetween $500,000.00
and$2,000,000.00.

                                                  5
        Case 18-03294 Document 10 Filed in TXSB on 12/13/18 Page 6 of 9



       Thejurisdictionalbasis,fflny,otherthanf 1334.
       Jurisdiction underj 1334 isthe only basisforjurisdiction and,thus,thisfactorfavors
abstention.Seeid.at191;LoneStarStateBankof B( Tex.v.Waggoner(1nreWaggonerCattle,
LLQ ,No.18-20126-RLJ-11,2018W L 6060351,at*5tBankr.N.D.Tex.Nov.19,2018).
6.     Thedegreeofrelatednessorremotenessoftheproceeding tothemainbankruptcycase.
       Factor 6 favors abstention because the claim sasserted are notproperty ofthe Debtor's

Chapter13 estate. Theonly nexusbetween these claim sand the DebtoristhattheDebtorhasan

ownership interestin the party asserting the claims (i.e.,Blackwolg and,asalready noted,
these claim s are rem ote w ith respectto having an im pact on the adm inistration of the D ebtor's

Chapter 13 estate.s Thus,the nexusisrem ote,a circum stance w hich favors abstention. See In re

SBMC Healthcare,LLC,519 B.R.at191;ECN Capital(Aviation) Corp.v.AirbusHelicopters
SAS (In re CHC Grp.Ltd),No.16-31854-BJH,2017 W L 1380514,at*21(Bankr.N.D.Tex.
M ar.28,2017).
       Thesubstanceratherthantheform ofanassertedcoreproceeding.
       Factor 7 supports abstention because the dispute atbar is nota core proceeding. In re

HoustonReg1SportsNetwork,L.P.,514 B.R.at216;In reDuneEnergy,Inc.,575 B.R.at732.

8. The# asibility of severing state law claims#om core bankruptcy matters to allow
judgmentstobeentered instatecourtwithenforcement/e/ tothebankruptcy court.
       Factor 8 does notapply,as none ofthe claim sare coreproceedings.




5TheCourthasalready observed thatthe Debtor'sproposedChapter l3plan containsno proposalto sellBlackw olf
ortopaya salary ordividendsto theDebtorsothathecan thereaherrem itthese proceedsto theChapter13 Trustee
forpaymentofallowedclaimsinthemaincase.(5' et?MainCaseDoc.No.251.Rather,theDebtorproposestofund
hisplanpaymentsthroughreceiptofhismonthlysocialsecuritychecks.(s'
                                                                ccMainCaseDoc.No.34at2,5of61.

                                                   6
         Case 18-03294 Document 10 Filed in TXSB on 12/13/18 Page 7 of 9



       The burden on the bankruptcy court'
                                         sdocket.

       ltisaburden on thisCourt'sdocketto adjudicate solely state law claimsbetween non-
debtorparties,particularly whenthe outcomeofthatlitigation willhavesuch little effect(ifat
all)on theDebtor's Chapter 13 bankruptcy estate.6 Therefore,this factor w eighs in favor of
abstention.

10. The likelihood thatthe commencementof theproceeding in bankruptcy courtinvolves
forum shopping byoneoftheparties.
       There does appearto im proper forum shopping here. Asalready noted,the Debtorisa

named plaintiff,and yethe hasno standing to pursue claims thatclearly belong to Blackwolf.

The Debtor,by naming him self as a plaintiff,appears to be doing so in order to bolster his

position thatthisCourt,asopposed to a state court,should adjudicate thisdispute. Thisisa
dubiousstrategy thatsmacksofim properforum shopping.Accordingly,theCourttindsthatthis

factorfavorsabstention. See In re CH C Grp.L/(f,2017 W L 1380514,at*22.

11. Theexistenceofarighttoajury trial.
       Thisfactorweighsin favorofabstention becauseCompassBank hastherightto ajury
trialin state courtgiven the causes of action asserted in this adversary proceeding. See In re

D une Energy,Inc.,575 B .R .716 at733.

12. Thepresenceintheproceeding ofnondebtorparties.
       Thisfactorfavorsabstention because CompassBank and Blackwolfareboth non-debtor

parties. M oreover,asalready noted above,the Debtorhasno standing to be aplaintiff,which in

turn m eans that this adversary proceeding involves only non-debtor parties. See 10 A T Tech




6As noted in footnote 3,the D ebtor,who isa nam ed plaintiff,hasno standing to bring the claim s,allofwhich
belongtoBlackwolf.Thatiswhy thisCourtconcludesthatthedisputeissolely between non-debtorpartiesandthat
itsoutcom ewillhavelittleeffectontheadm inistration ofthe Debtor'sChapter13estate.
                                                    7
        Case 18-03294 Document 10 Filed in TXSB on 12/13/18 Page 8 of 9




Ridge,LP v.Harford FireIns.Co.(1nre10 AT TechRidgeLP),No.17-11540-TMD,2018W L
2431640,at*6tBmzkr.W .D.Tex.M ay3,2018).
      Comity

      Factor 13 weighs in favor of abstention.The adversary Proceeding involves fsgarden

variety''state1aw issuesand deference should begiven to a statecourtto decide state 1aw issues

under these circum stances. See In re Dune Energv,Inc.,575 B.R.716 at 733;In re Special

Value Continuation Partners,L.P.v.Jones,No.11-3304,2011 W L 5593058,at*10 tBankr.
S.D.Tex.Nov.10,2011).
       Thepossibilityofprejudicetootherpartiesintheaction.
      Thereisno evidenceofprejudiceto anypartyand,thus,thisfactorisnotrelevantto the
Court'sconsideration.

                                    V.    C ONCLUSION

       In sum , 11 ofthe factors w eigh in favor of abstention,none ofthe factors w eigh against

abstention,and 3 factorsare neutral. Further,case 1aw isclearthatthis Courthasthe discretion

togivedifferentweighttoeach ofthesefactors.ln reHoustonReg1SportsNetwork,L.P.),514
B.R.at217 (ççMore importantthan the numericalcountof factorsweighing for and against
abstention, the Court m ust determ ine w hich argum ents are of greater im portance and

persuasion.'').Here,thisCourtplacessubstantialweightonfactors2,7,10,11,12,and 13,allof
which (asnoted above)weigh in favorofabstention. The Courtwilltherefore abstain from
adjudicatingthisadversaryproceedingand,instead,willdismissthislawsuit.




                                               8
       Case 18-03294 Document 10 Filed in TXSB on 12/13/18 Page 9 of 9



      An order consistent with this M em orandum Opinion willbe entered simultaneously on

thedocket.


Signed onthis13th day ofDecember,2018.




                                        JeffBohm
                                        United StatesBanknzptcy Judge




                                            9
